Citation Nr: 1530091	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-50 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a rating in excess of 20 percent for instability of the right knee. 

Entitlement to a compensable rating for limitation of extension of the knee prior to May 19, 2014 and to a rating in excess of 30 percent thereafter.  
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Appellant is a veteran who had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's case was subsequently transferred to the Muskogee, Oklahoma RO for processing. 

In a March 20014 decision, the Board remanded the issue of entitlement to an increased rating for right knee instability and also entitlement to service connection for a left knee disability for further development.  However, as service connection for left knee disability was granted by an October 2014 rating decision, it is no longer on appeal before the Board.  

The October 2014 rating decision also awarded service connection for limitation of extension of the right knee.  A 30 percent rating was assigned for this disability effective May 19, 2014.

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During this June 2009 hearing, the presiding DRO identified the issues on appeal.  The Veteran's representative as well as the DRO elicited detailed information as to the nature of the Veteran's disabilities.  It is clear from the hearing transcript that the Veteran was aware of the criteria applicable to his claims.  The DRO specifically sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, notice in compliance with the requirements of Bryant appears to have been provided and to the extent there were any shortcomings, the Veteran was not prejudiced.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has not been manifested by more than moderate instability or recurrent subluxation.  

2.  Prior to May 19, 2014, the Veteran's right knee disability was manifested by degenerative arthritis with painful extension; an otherwise compensable level of extension was not shown.  

3.  From May 19, 2014, the Veteran's right knee disability was not manifested by extension limited to any more than 20 degrees.     

4.  Throughout the appeal period the Veteran's right knee disability has been manifested by degenerative arthritis with painful flexion; an otherwise compensable level of flexion has not been shown.      


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (Code) 5257 (2014).  

2.  Prior to May 19, 2014, the criteria for a 10 percent but no higher rating for arthritis of the right knee with painful extension were met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (Code) 5261 (2014).  

3.  From May 19, 2014, the criteria for a rating in excess of 30 percent for limitation of extension of the right knee were not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (Code) 5261 (2014).  

4.  The criteria for a 10 percent but no higher rating for arthritis of the right knee with painful flexion have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (Code) 5260 (2014).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an August 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of QTC and VA examinations.   The most recent examination was conducted in May 2014 and there is no indication of allegation that the right knee disability has worsened subsequent to this examination.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf.  No further RO action is required prior to appellate consideration of the claims.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's instability of the right knee is currently rated as 20 percent disabling under Diagnostic Code (Code) 5257.  Under this Code, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.

Also, the Veteran's limitation of extension of the right knee is currently rated under Code 5261.  Such limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a.

Additionally, under Code 5260, limitation of flexion of the knee is rated 30 percent when to 15 degrees; 20 percent when to 30 degrees; 10 percent, when to 45 degrees; and 0 percent, when to 60 degrees.  38 C.F.R. § 4.71a.

Further, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

The evidence does not show that the Veteran has had instability of the right knee more than moderate in degree at any time during the appeal period.  In this regard, during a June 2008 QTC examination weakness of the right knee was noted, as was an abnormal medial and lateral meniscus test with a slight degree of severity, and advanced osteoarthritis of the right knee was diagnosed.  There was no finding indicative of a more than moderate level of instability.  Subsequently, during a May 2014 VA examination, all stability testing of the right knee was normal.  Additionally, the examiner specifically found that there was no evidence of recurrent patellar subluxation/dislocation.  The Veteran has reported that his knee sometimes locks up on him, causing him to fall, symptomatology, which might be suggestive of intermittent severe instability of the knee.  However, given that such a level of instability has not been shown on objective examination and given that the Veteran has only reported intermittent locking, the weight of the evidence is against the Veteran having  overall severe instability of the right knee.  There is also no evidence indicating more than moderate subluxation of the knee.  Accordingly, a rating in excess of 20 percent under Code 5257 is not warranted.  38 C.F.R. § 4.71a.  

Prior to May 19, 2014, the Veteran was not shown to have a compensable level of limitation of extension of the right knee.  In this regard, during the June 2008 QTC examination, extension was normal, to 0 degrees and there is no other evidence of record prior to May 19, 2014 showing extension to 5 degrees or more.  The Veteran was shown to have some painful extension of the knee but this motion was not shown to be limited to a compensable degree.  Accordingly, a compensable rating under Code 5261 is not warranted.   Id.

From May 19, 2014, the Veteran has not been shown to have extension of the right knee more severe than to 20 degrees.  In this regard, during the May 19, 2014 VA examination, extension was found to be to 20 degrees.  Nor is there any other evidence of record from that date showing right knee extension any more limited than this.  Accordingly, from May 19, 2014, a rating in excess of 30 percent for right knee extension is not warranted.  Id.

For the entire appeal period, the Veteran has not been shown to have compensable limitation of flexion of the right knee.  In this regard, during the May 19, 2014 VA examination, flexion was to 100 degrees, a level of limitation, which is still not compensable.  Nor is there any other evidence of record showing a compensable level of flexion.  Accordingly, a compensable rating under Code 5260 is not warranted at any time during the appeal period.  Id. 

Considering Code 5003, the Veteran has been diagnosed with degenerative arthritis of the right knee.  Also, the evidence reasonably shows that he has experienced pain with flexion and extension of the knee; that he has developed overall limitation of flexion of the knee albeit to an otherwise noncompensable degree as a result of this pain; and, prior to May 19, 2014, he also experienced painful limitation of extension of the right knee.  Accordingly resolving reasonable doubt in his favor, the Veteran is shown to have some limitation of flexion of the knee, which is noncompensable.  Accordingly, a 10 percent rating is warranted under Code 5003 for the Veteran's degenerative arthritis with otherwise noncompensable limitation of flexion of the knee for the entire appeal period.   Id.

Also, prior to May 19, 2014, a compensable rating is warranted under Code 5003 for degenerative arthritis with otherwise noncompensable limitation of extension of the right knee.  From May 19, 2014, a rating under Code 5003 may not be assigned for limitation of extension of the right knee as a 30 percent rating has already been assigned under Code 5261.  Additionally, Code 5003 does not allow for assignment of a rating in excess of 10 percent for the painful flexion of the right knee or for the painful extension of the right knee prior to May 19, 2014.  38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the June 2008 QTC examiner specifically found that the Veteran's right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Similarly, the May 19, 2014 VA examiner specifically found that the Veteran did not have additional limitation of motion of the knee following repetitive use testing.  The May 19, 2014 VA examiner did indicate that the Veteran's overall right knee functional loss was characterized by less movement than normal, excess fatigability, pain on movement, swelling, deformity, instability of station and disturbance of locomotion.  The Veteran has also specifically reported experiencing pain, weakness, locking, fatigability and dislocation of the right knee.  However, the Board finds that the existing ratings assigned to the right knee disability from May 19, 2014 (i.e. 30% for limitation of extension, 20% for moderate instability and 10% for arthritis with painful flexion) adequately account for this level of functional loss.   Similarly, prior to May 19, 2014 the ratings assigned (i.e. 20% for moderate instability, 10% for arthritis with painful extension, and 10% for arthritis with painful flexion) adequately compensate the Veteran for his earlier level of functional loss (which did not include a finding of a compensable level of extension under Code 5261).  

The Board has also considered whether the schedular evaluations for the Veteran's right knee disability are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In determining whether referral for extra-schedular evaluation is necessary, the Board must first consider whether there is an exceptional or unusual disability picture present, where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration of the ratings assigned for the Veteran's right knee disability is not warranted.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 115.      


ORDER

A rating in excess of 20 percent for instability of the right knee is denied.

Prior to May 19, 2014, a 10 percent but no higher rating for arthritis with painful extension of the right knee is granted, subject to the regulations governing the payment of monetary awards.
.   
From May 19, 2014 a rating in excess of 30 percent for limitation of extension of the right knee is denied.   

For the entire appeal period, a 10 percent but no higher rating for arthritis with painful flexion of the right knee is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


